Citation Nr: 1455458	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or bipolar disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester New Hampshire.  

Within the September 2010 rating decision on appeal, the Veteran was denied service connection for a bipolar disorder.  In the June 2012 rating decision, he was denied service connection for PTSD.  Because, however, the medical record reflects multiple psychiatric diagnoses, including bipolar disorder, anxiety disorder, and depression, the claim on appeal has been recharacterized as service connection for a psychiatric disorder.  See Clemons v Shinseki, 23 Vet App 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant s description of the claim reported symptoms, and the other information of record).  

This appeal was previously presented to the Board in July 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam during service and was not exposed to combat during service.  

2.  A psychiatric disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or stressor event.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of January 2010, May 2010, and July 2011 letters which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in September 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a psychiatric disorder.  He asserts he first began experiencing symptoms of a psychiatric disorder in service, and such symptoms have continued since that time.  Specifically, he asserts that he experienced a personality change during service, a result of onset of a bipolar disorder at that time.  He has also alleged experiencing stressor events during service, resulting in a diagnosis of PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Service connection for PTSD is warranted if a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  In such situations, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

The Veteran was without any psychiatric abnormalities at the time he was examined in June 1963 for enlistment in the Reserve Officer Training Corps (ROTC), and again in September 1964, when he was examined for active duty service.  The service treatment records and annual physical examination reports are likewise negative for any diagnosis of or treatment for a psychiatric disorder, or any psychiatric symptomatology.  On various reports of medical history, the Veteran specifically denied any history of depression, excessive worry, or nervous trouble of any sort.  On examination for service separation in July 1966, the Veteran was again without any psychiatric abnormalities.  On a concurrent report of medical history completed by the Veteran, he also denied any history of depression, excessive worry, or nervous trouble of any sort.  

Based on the above, the Board finds a psychiatric disorder was not diagnosed or incurred during service.  The service treatment records do not reflect the Veteran ever sought treatment for psychiatric symptoms during service, and was not noted to display any of the same.  Additionally, the various periodic and service separation examinations were negative for a psychiatric abnormality.  As such, the Board cannot conclude a psychiatric disorder manifested during service.  

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record does not reflect the Veteran was diagnosed with a disease characterized as a psychosis under 38 C.F.R. § 3.384 until many years after service.  

Regarding the Veteran's service connection claim for PTSD, his DD-214 Certificate of Release or Discharge from Active Duty Service is negative for any foreign service, and the Veteran does not allege service in Vietnam or any other foreign duty station.  In making his claim for PTSD, he has reported two stressor events.  First, he has stated that he switched orders with another officer, resulting in that officer being assigned to Vietnam, where he was later killed in action.  Second, the Veteran escorted a group of new trainees under his command to troop ships taking them to Vietnam, where many of them later died.  He experiences recurring episodes of guilt over these incidents, according to his statements.  Nevertheless, the Veteran has not alleged or established combat exposure or any other situation involving fear of hostile military or terrorist activity.  

Private treatment records indicate the Veteran was involuntarily hospitalized at a private facility in December 1984 following aggressive behavior toward his wife.  He was also intoxicated.  Following hospitalization, the diagnosis was of a brief depressive reaction, rule out major depression manic disorder, rule out bipolar affective disorder.  No prior history of a psychiatric disorder was noted at that time.  The Veteran was again involuntarily hospitalized at a private facility in California in 1985 following an acute psychotic episode in which he was breaking into homes and engaging in sexually inappropriate behavior.  Atypical psychosis was diagnosed and he was placed on medication.  Subsequent private treatment records reflect diagnoses of anxiety, psychosis, and bipolar disorder, which appears to be the most prevalent diagnosis.  Nevertheless, these diagnoses were rendered many years after service, and no competent examiner has stated they were incurred during service or within a year thereafter.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board concludes a psychosis did not manifest to a compensable degree within a year of service separation.  

A February 2010 statement was received from a soldier who had served with the Veteran during service.  The statement described mood changes exhibited by the Veteran during service.  The soldier stated the Veteran was initially a happy, outgoing individual but gradually began to exhibit depressive episodes.  The Veteran also increased his alcohol consumption dramatically during service, according to the fellow soldier.  

The Veteran has himself alleged that he began to experience bipolar and other psychiatric symptomatology during service.  He stated he began to feel anxious, depressed, and irritable during his active duty service.  

Nevertheless, the Veteran and the fellow solider are not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

Lay testimony on the etiology of a current diagnosis of a psychiatric disorder is not competent in the present case, because neither the Veteran nor the fellow soldier are competent to diagnosis a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While they are competent to testify regarding such observable symptomatology as a depressed mood, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

In September 2014, the Veteran's claims file was presented to a VA examiner for a medical opinion.  After reviewing the Veteran's entire medical history as found within the claims folder, the examiner found no evidence of onset of a psychiatric disorder during service.  The examiner noted that while the Veteran was diagnosed with bipolar disorder in approximately 1984, the record reflected no evidence of onset of such a disorder during service.  The examiner noted the buddy statement received from a fellow soldier who knew the Veteran during service, and stated the Veteran exhibited a personality shift during such service.  The examiner did not, however, find these reported symptoms to be evidence of onset of a bipolar disorder during service due to the length of time following service until initial diagnosis.  The examiner further noted there are no Article 15's, reprimands, or other legal or psychiatric events noted in the Veteran's service personnel records suggesting onset of a bipolar or other psychiatric disorder at that time.  Following service, noted the examiner, the Veteran worked successfully for many years as a city planner, suggesting the absence of a psychiatric disorder at that time.  

Regarding the Veteran's PTSD claim, the examiner found both that the Veteran's claimed stressor events did not meet the diagnostic criteria for stressors sufficient to result in a diagnosis of PTSD, and that a current diagnosis of PTSD was not warranted.  The examiner noted that the Veteran's prior private psychiatric treatment records were negative for any reports by the Veteran of significant military trauma.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a psychiatric disorder.  The Veteran was not diagnosed with a current psychiatric disorder during service, and a VA examiner has reviewed the file and found no evidence of a link between service and the current psychiatric diagnoses.  The examiner also found a current diagnosis of PTSD was not warranted, and the Veteran had not alleged in-service stressors sufficient to result in such a diagnosis.  Thus, service connection for any type of psychiatric disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, to include PTSD and a bipolar disorder, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


